DETAILED ACTION
The following Office action concerns Patent Application Number 16/625,170.  Claims 1-24 are pending in the application.
The applicant’s amendment filed February 18, 2022 has been entered.  The supplemental amendment filed February 24, 2022 is not entered.
The previous objection to claim 5 is withdrawn in light of the applicant’s amendment.
The previous rejection of claims 1-14 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1-14 under 35 USC 103 over Kwon et al in view of Whiteford et al and Markiewitz is withdrawn in light of the applicant’s amendment.
Election by Original Presentation
New or amended claims 3, 5-7, 16, 17, 19 and 20 are directed to inventions or species that are independent or distinct from the invention as originally claimed because the original claims are directed to a composition comprising core nanoparticles and polymer comprising a repeating unit A including a tertiary amine, whereas the amended and new claims are directed to a composition comprising a core/shell particle and a polymer comprising a repeating unit B.  Since the applicant has received an action on the merits for the originally claimed invention, this invention has been 
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 23 are rejected under 35 U.S.C. § 112(b) because the term “cyclic asters, which includes gamma-butyro-lactone” is indefinite.  It is unclear if gamma-butyrolactone is required or if it is an example of a “cyclic aster.”  In addition, the term “cyclic aster” is indefinite.  Gamma-butyrolactone is a cyclic ester.  Gamma-butyrolactone is not a cyclic aster.
Claim 15 is rejected under 35 U.S.C. § 112(b) because the term “preferably 1 to 5 carbon atoms” is indefinite.  It is unclear if the preferred elements are required. For the purpose 
Claim 23 is rejected under 35 U.S.C. § 112(b) because the claim is partially outside the scope of claim 11, from which claim 23 depends. In particular, alkyl acetates, butyl acetate, and propylene glycol are each outside the scope of claim 11.  As a result, the scope of claim 23 is unclear.
Claim 23 is rejected under 35 U.S.C. § 112(b) because the term “propylene glycol alkyl ether acetates, including propylene glycol monomethyl ether acetate” is indefinite.  It is unclear if propylene glycol monomethyl ether acetate is required or if it is an example of a propylene glycol alkyl ether acetate.  For the purpose of examination, the term “including propylene glycol monomethyl ether acetate” is construed to be exemplary only.
On the same basis, claim 23 is further rejected under 35 U.S.C. § 112(b) because the terms “including butyl acetate,” “including ethylene glycol monobutyl ether and propylene glycol,” and “including methoxypropanol” are indefinite.  For the purpose of examination, these terms are construed to be exemplary only.
Claim 24 is rejected under 35 USC § 112(a) as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 8-10, 12-14, 18, 21 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Kwon et al (US 2017/0191638) in view of Whiteford et al (US 6,949,206) and Markiewitz (US 4,128,537)(as information reference).
Kwon et al teaches a composition for a light-emitting film comprising a light-emitting core nanoparticle including indium phosphide, a polymer ligand containing an amine group, and a polymerizable compound (par. 71, 74, 20).  The polymerizable compound includes N,N-dimethylaminoethylmethacrylate, which satisfies claimed formula (I) (par. 35).  

The composition further contains a cross-linking agent including polyethylene glycol diacrylate (par. 44-45, 123).  Polyethylene glycol diacrylate is known in the art as a polymerizable solvent (Markiewitz, col. 6, lines 36 and 45).  The composition further comprises a surfactant (par. 77).  The composition is used to form a light-emitting film in an optical device (abstract).
Kwon et al does not teach that the polymer ligand is a copolymer comprising a repeating unit “A” of a tertiary amine.
However, Whiteford et al teaches a polymer ligand for a nanoparticle comprising a polyaniline body structure (col. 12, x-By-Tz]n, wherein x, y and z are greater than one and “B” represents the polyaniline body structure (col. 4, lines 6-22; col. 12, lines 37-47). 
Kwon et al teaches a polymer ligand that bonds to a nanoparticle and further cites the teaching of Whiteford et al for examples thereof (Kwon, par. 74).  It would have been obvious to a person of ordinary skill in the art to combine the polymer ligand of Whiteford et al with the composition of Kwon et al in order to include a ligand capable of bonding to a nanoparticle. 
Claims 11 and 23 are rejected under 35 U.S.C. § 103 as being unpatentable over Kwon et al in view of Whiteford et al and Ootani et al (US 2008/0135098).
Kwon et al in view of Whiteford et al teaches a composition for a light emitting film as described above.  Kwon et al in view of Whiteford et al does not teach that the composition includes a solvent comprising methyl ethyl ketone or alkyl acetate.
However, Ootani et al teaches a composition for forming a light-emitting film comprising a solvent comprising methyl ethyl 
Kwon et al and Ootani et al are both directed to a composition for forming a light-emitting film comprising a polymer matrix.  Ootani et al teaches solvents for dissolving the polymer matrix materials.  It would have been obvious to a person of ordinary skill in the art to combine the solvent of Ootani et al with the composition of Kwon et al in view of Whiteford et al in order to include a solvent for the polymer components. 
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Kwon et al (US 2017/0191638) in view of Whiteford et al (US 6,949,206).
Kwon et al teaches a composition for a light-emitting film comprising a light-emitting core nanoparticle including indium phosphide, a polymer ligand containing an amine group, and a polymerizable compound (par. 71, 74, 20).  The polymerizable compound includes a compound of formula 5:

    PNG
    media_image1.png
    78
    285
    media_image1.png
    Greyscale

(par. 50), wherein “Q” includes hydrogen and “B” includes cyclohexyl (par. 51, 57).  The above compound satisfies claimed formula (I) with R3=H, n=0, and R2=cyclohexyl.  The composition 
Kwon et al does not teach that the polymer ligand is a copolymer comprising a repeating unit “A” of a tertiary amine.
However, Whiteford et al teaches a polymer ligand for a nanoparticle comprising a polyaniline body structure (col. 12, line 40).  Polyaniline contains a repeating unit of a tertiary amine which satisfies claimed formula (II).  The polymer ligand is a copolymer containing additional repeating units in the form of an alternating or block copolymer represented by [Hx-By-Tz]n, wherein x, y and z are greater than one and “B” represents the polyaniline body structure (col. 4, lines 6-22; col. 12, lines 37-47). 
Kwon et al teaches a polymer ligand that bonds to a nanoparticle and further cites the teaching of Whiteford et al for examples thereof (Kwon, par. 74).  It would have been obvious to a person of ordinary skill in the art to combine the polymer ligand of Whiteford et al with the composition of Kwon et al in order to include a ligand capable of bonding to a nanoparticle. 
Response to Arguments
The applicant argues that Whiteford et al does not teach a copolymer.  However, Whiteford et al teaches a polymer of formula [Hx-By-Tz]n, wherein x, y and z are greater than one and 
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 9, 2022